In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Held, J.), dated February 22, 1993, as granted the plaintiff’s motion to restore the matter to the trial calendar.
Ordered that the order is reversed insofar as appealed from, on the law, with one bill of costs, and the plaintiff’s motion is denied.
The Supreme Court improvidently exercised its discretion in granting the plaintiff’s motion to restore the case to the trial calendar. The plaintiff failed to meet his burden of proving (1) that he has a meritorious cause of action, (2) that there is a reasonable cause for the delay, (3) that there is a lack of intent to abandon the action, and (4) that there is no prejudice to the defendant by the delay in bringing the action to trial *675(see, Kopilas v Peterson, 206 AD2d 460; La Froscia Constr. Corp. v City of Yonkers, 140 AD2d 496; Bergan v Home for Incurables, 124 AD2d 517). Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.